185 F.2d 853
Samuel TUCKER and Samuel Schrader, Appellants,v.Margaret P. CUTLER, Appellee.
No. 11153
United States Court of Appeals Sixth Circuit.
October 13, 1950.Writ of Certiorari Denied Feb. 26, 1951.

Davies & Hirschfeld, Newport, Ky., Daniel W. Davies, Newport, Ky., for appellants.
Elbert, Cook & Burke, Newport, Ky., Henry J. Cook, Newport, Ky., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard on the record, briefs and oral argument of counsel for respective parties;


2
And the Court being of the opinion that the Trial Judge was not in error in the construction which he gave to Section 372.040, Kentucky Revised Statutes, upon which appellee's cause of action was based; and


3
That the Trial Judge was not in error in refusing to give an instruction to the jury upon the defense alleged in the sixth defense of the answer, alleging connivance and comspiracy by appellee with her husband; Section 525, Carroll's Kentucky Civil Code of Practice; Orleans v. Platt, 99 U.S. 676, 678, 25 L. Ed. 404; Bird v. United States, 187 U.S. 118, 132, 23 S. Ct. 42, 47 L. Ed. 100.


4
It is ordered that the judgment of the District Court be and is affirmed for the reasons given by the District Judge in his opinions in the cases on the Covington, Kentucky Docket, styled Hartlieb v. Carr et al., D.C., 94 F. Supp. 279 and Salonen v. Farley et al., D.C., 82 F. Supp. 25.